DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 09/19/2019.

Claim Rejections - 35 USC § 112
1.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites as being dependent on independent claim 1 and dependent claim 4. 
For the purpose of examination, claim 9 is examined as being dependent from claim 1. Applicant is requested to make correction on claim 9 dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

2.	Claim(s) 1, 2, 3, 4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macbeth et al (US 6373257 B1). Thereafter, Macbeth.
Regarding claim 1, Macbeth teaches, arc fault circuit interrupter, for interrupting an electrical circuit (see, fig. 1) in an event of at least one of current  and current-time period limit values being exceeded (see, fig. 3, i-j, and fig. 4; Col. 7, lines 29-34), comprising: 
an energy converter (see fig. 1, 1), a primary side (see, fig. 1, 6 or7) of the energy converter is being connected to the electrical circuit (see, fig.1, 130, 51, 52) and a secondary side (see, fig. 1, 3) of the energy converter being configured to provides an energy supply for at least one control unit (see, fig. 1, 44) of the circuit breakers; 
and an inductor (see, fig. 1, 43), is connected between a secondary-side output of the energy converter and the at least one control unit of the circuit breaker.  
Regarding claim 2, Machbeth teaches, wherein a conductor of the electrical circuit forms the primary side of the energy converter (see, fig. 1, 6 or 7).  
Regarding claims 3 and 18, Machbeth teaches, wherein the inductor is arranged at a first spatial distance from the energy converter (see, fig. 1, 43 and 1, i.e. located far apart from each other’s magnetic field effect).
Regarding claim 16, Macbeth teaches, wherein an overvoltage protection element (see, fig. 1, 45) is connected in parallel with the secondary-side output of the energy converter (see, fig. 1, (1, 3,  8a, 15a); col. 3, lines 58-59).  
Regarding claim 17, Macbeth, teaches, an inductor for the circuit breaker (see, fig. 1, 43).  
Regarding claims 4 and 19, Macbeth teaches, wherein the inductor (see, fig. 3, 43) is arranged horizontally with respect to a primary conductor (see, fig. 3, 7).  Note: The two circuits could also be said to be technically in series.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Macbeth et al (US 6373257 B1). Thereafter, Macbeth in view of Kwon et al (US 2018/0151285 A1). Thereafter, Kwon.
Regarding claim 5, Macbeth fails to teach, wherein the inductor includes a magnetic powder core.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Macbeth with Kwon to use magnetic powder flakes for the cores, in order the increase the inductance of the inductor.
Regarding claim 6, Macbeth fails to teach, wherein the magnetic powder core is closed.
However, Kwon discloses, wired-wound type powder inductor (fig. 2; para 0034, i.e. 1a and 1b closed/coupled to each other after being separately formed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Macbeth with Kwon to ensure proper closing of separately formed cores to eliminate loss of magnetic flux.
Regarding claim 7, Macbeth fails to teach, wherein the magnetic powder core comprises Fe, Fe/Ni alloys or ferrite. 
However, Kwon discloses, wired-wound type powder inductor (see, para 0029: the metal core maybe formed of a Fe--Si based alloy, but the metal core is not particularly limited thereto).
Therefore, although Kwon core maybe made of Fe-Si alloy materials, and did not specifically state “Fe, Fe/Ni alloys or ferrite”, any combination of metal may be used in the alloy core formation to produce a desired effect as recognized by Kwon.
Regarding claim 8, Macbeth fails to teach, wherein the magnetic powder core is a toroidal core, a U- shaped half-core or E-shaped half-core implemented twice or with a terminating I-shaped connecting core.
 	However, Kwon discloses, wired-wound type powder inductor (see, fig. 7A, 71a and 71b; para 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Macbeth with Kwon to choose and design parts of cores shaped in the claimed manner so as to, strengthen coupling strength between the first and second bodies. 
Regarding claim 9, Macbeth fails to teach, wherein the inductor includes a magnetic core composed of a high--permeability material.
However, Kwon discloses, wired-wound type powder inductor (see, para 0057: the wire-wound type inductor described above may have high permeability, the magnetic powder flakes in the core). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Macbeth with Kwon to choose a high permeable material for the core in order the increase/improve the effectiveness of the magnetic flux generated. 
Regarding claim 11, Macbeth fails to teach, wherein the magnetic core has an air gap.
However, Kwon discloses, wired-wound type powder inductor (see, para 0057: disposing the magnetic powder flakes having shape magnetic anisotropy in the core). 
.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Macbeth et al (US 6373257 B1). Thereafter, Macbeth in view of Kwon et al (US 2018/0151285 A1). Thereafter, Kwon and further in view of Lu et al (US 8048191 B2). Thereafter, Lu.

Regarding claim 10, The combination Macbeth in view of Kwon, teaches including Kwon, wherein the high-permeability material (see, para 0057). But the combination fails to teach, comprises ferrite, nanocrystalline strip or electrical sheet. 
However, Lu discloses, compound magnetic powder and magnetic powder cores and method for making them (see, fig. 2, Col. 16, lines 4-24, i.e. table 7, nanocrystalline power). Also see, claims 1 and 7, powder A is Fe-based nanocrystalline powder; powder A is crushed nanocrystalline strip.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Macbeth in view of Kwon with Lu, to use for instance, nanocrystalline power/strip to produce the core, because, it would increase the magnetic permeability of the core.

12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Macbeth et al (US 6373257 B1). Thereafter, Macbeth in view of Zehetbauer (US 2017/0257089 A1). Thereafter, Zehetbauer.

Regarding claim 12, Macbeth, teaches, wherein the secondary-side output (see, fig. 1, 3) of the energy converter (see, fig. 1, 1) is connected to a high-pass filter (see, fig. 1a, 100), an output of the high-pass filter being connected to the at least one control unit (see, fig. 1, 44) via the inductor (see, fig. 1, 43). But Macbeth, fails to teach, to a low-pass filter.
However, Zehetbauer, discloses electrical device with pulsed power supply (see, fig. 3; para 0090: a low-pass filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Macbeth with Zehetbauer, to include low-pass filter in the circuit to suppress and remove harmonics, to provide rectified output.
Regarding claim 13, The combination of Macbeth in view of Zehetbauer, teaches, including Zehetbauer, wherein the low-pass filter has a capacitor (see, fig. 3, C1).  
Regarding claim 14, The combination of Macbeth in view of Zehetbauer, teaches, including Zehetbauer, wherein the capacitor (see, fig. 3, C1) is connected in series with a resistor (see, fig. 3, R1).  
Regarding claim 15, The combination of Macbeth in view of Zehetbauer, teaches, including Zehetbauer, wherein a resistor (see, fig. 3, R2) is connected in parallel with the capacitor (see, fig. 3, C1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                         
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836